Citation Nr: 0921265	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  03-00 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an initial compensable rating for a right 
wrist disability.

3.  Entitlement to an initial rating greater than 10 percent 
for postoperative residuals of bilateral inguinal hernias.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1990 to October 
1994 and May 1995 to March 2001 and additional U.S. Army 
National Guard (ANG) service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which granted, in pertinent part, the 
Veteran's claims of service connection for a right wrist 
disability, assigning a zero percent (non-compensable) rating 
effective March 2, 2001, and for postoperative residuals of 
bilateral inguinal hernias, assigning a 10 percent rating 
effective March 2, 2001.  The RO also denied the Veteran's 
claim of service connection for a back disability.  This 
decision was issued to the Veteran and his service 
representative in March 2002.  In October 2006, the Veteran 
requested a Board videoconference hearing which was held 
before the undersigned in April 2007.

In November 2006 and August 2007, the Board remanded the 
Veteran's appeal to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for additional development.


FINDINGS OF FACT

1.  Without good cause, the Veteran failed to report for 
multiple VA examinations scheduled for the purpose of 
determining the current nature and severity of his service-
connected right wrist disability and postoperative residuals 
of bilateral inguinal hernias.

2.  The Veteran's current back disability is not related to 
active service.

3.  The Veteran's service-connected right wrist disability is 
manifested by, at worst, complaints of pain.

4.  The Veteran's service-connected postoperative residuals 
of bilateral inguinal hernias are manifested by, at worst, 
complaints of pain.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  The criteria for an initial compensable rating for a 
right wrist disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.655, 
4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5215 
(2008).

3.  The criteria for an initial rating greater than 
10 percent for postoperative residuals of bilateral inguinal 
hernias have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 4.114, 
DC 7338 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in April, September, and December 2001, 
April 2005, and September 2007, VA notified the Veteran of 
the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These 
letters informed the Veteran to submit medical evidence 
relating his back disability to active service, medical 
evidence showing that his service-connected disabilities had 
worsened, and noted other types of evidence the Veteran could 
submit in support of his claims.  He also was advised that he 
was being scheduled for VA examination and of the 
consequences for failing to report for such examination.  The 
Veteran was informed further of when and where to send the 
evidence.  After consideration of the contents of these 
letters, the Board finds that VA has satisfied substantially 
the requirement that the Veteran be advised to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Additional notice of the five elements of a service-
connection claim was provided in July 2006 and in the 
September 2007 VCAA notice letter, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
October 2001, the Veteran notified VA that he had no further 
information or evidence to submit in support of his claims.  
Thus, the Board finds that VA met its duty to notify the 
Veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because all of the Veteran's claims are being denied in this 
decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d 
at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues on appeal have been obtained and are 
associated with the Veteran's claims file; the Veteran does 
not contend otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has failed to report for multiple VA examinations 
in December 2008 and has not shown good cause for his failure 
to report for these examinations.  Letters from the RO dated 
in December 2008, as well as the April 2009 supplemental 
statement of the case (SSOC), all informed him that failure 
to report for a scheduled VA examination may have adverse 
consequences, including the possible denial of his claim.  
The December 2008 letters from the RO also afforded the 
Veteran the opportunity to reschedule a VA examination, but 
he failed to respond.  

The Court has held that "[t]he duty to assist is not always 
a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Where entitlement to a benefit cannot be established 
or confirmed without a current VA examination and the Veteran 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit that was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. §§ 3.655(a)-(b) (2008).  In view of the foregoing, the 
Board concludes that there is no duty to provide another 
examination or medical opinion.  And, as VA has fulfilled the 
duty to notify and assist to the extent possible, the Board 
can consider the merits of this appeal without prejudice to 
the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran contends that his service-connected right wrist 
disability and postoperative residuals of bilateral inguinal 
hernias are more disabling than currently evaluated.

Pursuant to the Board's August 2007 remand, the Veteran was 
scheduled for several VA examinations in December 2008.  He 
was advised of the adverse consequences of failing to appear 
for a VA examination without good cause by correspondence 
from the RO dated that same month.  He also was advised of 
the adverse consequences of failing to appear for a VA 
examination without good cause by the April 2009 SSOC.    

To date, the Veteran has not responded to any of the 
correspondence sent to him since December 2008 concerning his 
failure to report for multiple VA examinations scheduled in 
connection with his claims for an initial compensable rating 
for a right wrist disability and for an initial rating 
greater than 10 percent for postoperative residuals of 
bilateral inguinal hernias.  In the April 2009 SSOC, the AMC 
told the Veteran that they had been notified of his failure 
to report and provided him information regarding the 
consequences of his failure to attend a scheduled VA 
examination.  The April 2009 SSOC also was sent to the 
Veteran's current representative.  There is no record of a 
response.

In Turk v. Peake, 21 Vet. App. 565, 569-70 (2008), the Court 
held, "  When a Veteran misses a scheduled VA examination, 
the Board must consider (1) whether the examination was 
necessary to establish entitlement to the benefit sought, and 
(2) whether the Veteran lacked good cause to miss the 
scheduled examination."  In this case, the Board finds that 
additional examinations were necessary to determine the 
current nature and severity of the Veteran's service-
connected right wrist disability and postoperative residuals 
of bilateral inguinal hernias.  The Board also finds that the 
Veteran failed to report, without good cause, for multiple VA 
examinations scheduled in connection with his higher initial 
rating claims.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant or 
death of an immediate family member.  Neither the Veteran nor 
his service representative has explained why he failed to 
report without good cause for multiple VA examinations.  The 
Court also held in Turk that, when a claimant, without good 
cause, fails to report for an examination scheduled in 
conjunction with a higher initial rating claim, the claim 
will be treated like an original compensation claim under 38 
C.F.R. § 3.655(b) and must be evaluated on the evidence of 
record.  Id., at 569.  

As noted above, VA's duty to assist the Veteran is not a 
one-way street.  The Veteran also has an obligation to assist 
in the adjudication of his claims.  The Veteran must be 
prepared to meet his obligations by cooperating with VA 
efforts to provide an adequate medical examination and 
submitting to the Secretary all medical evidence supporting 
his claim.  Olson v. Principi, 3 Vet. App. 480 (1992).  
Individuals for whom examinations have been authorized and 
scheduled are required to report for same. 38 C.F.R. §§ 
3.326, 3.327 (2008).  

Given the foregoing, the Veteran's higher initial rating 
claims for a right wrist disability and for postoperative 
residuals of bilateral inguinal hernias will be rated on the 
evidence of record.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Veteran's service-connected right wrist disability is 
evaluated as zero percent disabling (non-compensable) under 
38 C.F.R. § 4.114, DC 5215 (limitation of motion of the 
wrist).  A minimum 10 percent rating is assigned under 
DC 5215 for limitation of motion of the wrist with palmar 
flexion limited in line with the forearm.  A maximum 
10 percent rating is assigned under DC 5215 for limitation of 
motion of the wrist with dorsiflexion less than 15 degrees.  
These ratings are assigned for both the major (dominant) and 
minor (non-dominant) sides.  38 C.F.R. § 4.71a, DC 5215 
(2008).

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, 
weakness, and excess fatigability must be considered when 
determining the appropriate evaluation for a disability using 
the limitation of motion diagnostic codes.  See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996).  The Court held in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 
4.59 (which requires consideration of painful motion with any 
form of arthritis), the Veteran's complaints of pain have 
been considered in the Board's review of the diagnostic codes 
for limitation of motion.

The Veteran's service-connected postoperative residuals of 
bilateral inguinal hernias are evaluated as 10 percent 
disabling under 38 C.F.R. § 4.118, DC 7338 (inguinal hernia).  
A 10 percent rating is assigned under DC 7338 for a 
postoperative recurrent inguinal hernia which is readily 
reducible and well supported by a truss or belt.  A higher 
30 percent rating is assigned for a small postoperative 
recurrent inguinal hernia or an unoperated irremediable 
postoperative recurrent inguinal hernia that is not well 
supported by a truss or is not readily reducible.  A maximum 
60 percent rating is assigned for a large postoperative 
recurrent inguinal hernia which is not well supported under 
ordinary conditions and not readily reducible when considered 
inoperable.  38 C.F.R. § 4.114, DC 7338 (2008).  A Note to 
DC 7338 indicates that a 10 percent rating should be added 
for bilateral involvement provided the second hernia is 
compensable.  This Note states that the more severely 
disabling hernia is to be evaluated, and a 10 percent rating 
added only for the second hernia, if the latter is disabling 
to a compensable degree.  Id.  

The Veteran's service treatment records show, at his first 
enlistment physical examination in August 1990, the Veteran 
denied all relevant medical history and clinical evaluation 
was normal except for several scars in the elbow and both 
knees.

On outpatient treatment in March 1993, the Veteran's 
complaints included a right wrist injury while playing 
softball the day before.  Objective examination of the right 
wrist showed tenderness to palpation and a full active range 
of motion.  The assessment included right wrist strain.

In May 1993, the Veteran complained of groin pain which had 
lasted for 4 days.  Objective examination showed a bulge in 
the left groin area which was not tender to palpation.  The 
assessment was direct herniation in the left inguinal canal.

In July 1993, the Veteran complained of a hernia which had 
lasted for 3 months.  He requested a surgical consult for a 
hernia operation.  Objective examination showed a left 
inguinal hernia.  The assessment was left inguinal hernia.  

In October 1993, the Veteran underwent a left inguinal hernia 
repair.  The discharge diagnosis was left inguinal hernia.

On periodic physical examination in December 1993, clinical 
evaluation was normal except for a left hernia repair scar.  
On outpatient treatment that same month, the Veteran 
complained of pain on sit-ups.  A history of hernia surgery 
was noted.  Objective examination showed tenderness to 
palpation above and directly on incisions and very tender to 
palpation in the area with no bulging.  The assessment was a 
possible recurrent hernia.

On outpatient treatment in January 1994, the Veteran 
complained of hernia pain which had lasted for 3 days.  He 
reported that he had incurred a hernia doing push-ups.  
Objective examination showed tenderness to palpation in the 
left side of the groin.  The assessment included possible 
strain or recurring hernia.  On a surgical consult that same 
day, it was noted that the Veteran's testes were descended 
bilaterally with no lumps or nodules, the left inguinal area 
had a bulge of questionable etiology because it "does not 
feel like a hernia," and the right inguinal area was within 
normal limits.  The assessment was left groin strain and no 
recurrent hernia at present.

In February 1994, the Veteran complained of a hernia injury 
which had occurred 4 months prior.  The Veteran reported 
that, when he walked, "he has a pulling feeling in his 
nuts."  Objective examination showed testes descended 
bilaterally with right epididymis edema and no hernia noted.

In June 1994, the Veteran complained of hernia pain which 
"feeling like a pulling when walking" and hernia 
tenderness.  The Veteran's hernia operation in October 1993 
was noted.  Objective examination showed tenderness to 
palpation in the groin region, no edema, and increased pain 
near the hernia incision.  The assessment included 
reoccurring pain in the area of the hernia repair.

In July 1994, the Veteran complained of continued pulling in 
the left testicle while walking.  He also stated that, while 
sitting in the examination room, his left testicle was in 
pain.  He also stated that his pain was not at the incision 
site but is about 2-3 inches below the incision.

At his first separation physical examination in August 1994, 
the Veteran's medical history included hernia repair with 
sequelae of pain over the scar and in the groin area.  
Clinical evaluation showed a 6 centimeter (cm) scar in the 
left inguinal area from a hernia repair.

On ANG examination in January 1995, clinical evaluation was 
normal except for a hernia scar in the left lower quadrant.  
The Veteran's medical history included a left hernia repair 
while on active service in October 1993.  

On outpatient treatment in June 1995, the Veteran complained 
of right wrist pain.  He reported that he had fallen "one 
week ago from Sunday" while in the field.  Objective 
examination of the right wrist showed minor swelling, the 
"wrist makes popping sound when rolling," a full range of 
motion, and pain on use.  The assessment was right wrist 
sprain.

In April 1997, the Veteran complained of right wrist pain 
which had lasted for more than 3 weeks.  He noted his right 
wrist sprain in June 1995.  Objective examination of the 
right wrist showed it was painful to rotation movements, 
occasional crepitus, and no deformities.  The assessment was 
right wrist sprain and tenosynovitis.

A magnetic resonance imaging (MRI) scan of the right wrist in 
June 1997 showed cystic changes in the carpal scaphoid 
without evidence of avascular necrosis or degenerative 
changes and some osteochondral defects on the medical aspect 
of the articular surface of the carpal capitate.

In November 1997, the Veteran reported re-injuring his right 
wrist when he fell on snow.  Objective examination of the 
right wrist showed no edema or redness and slight pain when 
asked to flex the wrist.  X-rays of the right wrist showed no 
residuals of previous fracture and a small cyst in the 
scaphoid.  The assessment was rule-out sprain.  

In December 1997, the Veteran complained of right wrist pain.  
The assessment was right wrist pain.

In January 1998, the Veteran complained of diffuse right 
wrist pain which had lasted for 7 months.  He reported that 
his original injury had occurred in June 1995 when he was 
loading ammunition rounds and hyper-extended his right wrist.  
Objective examination showed tenderness over the radial 
styloid and first dorsal compartment, pain on resisted thumb 
extension and on radial/ulnar deviation, intact sensation, 
and an active range of motion which was within normal limits.  
The assessment was right wrist pain which seemed to be 
located over the first dorsal compartment.  The Veteran was 
given a wrist splint to wear.

In February 1998, the Veteran complained of pain in the first 
dorsal compartment on use.  He also reported some improvement 
in his pain secondary to wearing a wrist splint.  Objective 
examination of the right wrist showed no tenderness to 
palpation in the first dorsal compartment, minor pain on 
resisted right thumb extension, pain on ulnar deviation, and 
an active range of motion which was within normal limits.  
The assessment was resolving right wrist pain at the first 
dorsal compartment.

In September 1998, the Veteran complained that he had re-
injured his left groin.  Objective examination showed no 
bulging and a palpable small hernia sac which was 
questionable with very hard coughing.  The in-service 
examiner stated, "I am not sure if palpable tissue felt 
represents hernia or just loose inguinal ring."  The 
assessment possible left inguinal hernia.  The Veteran was 
referred for a same-day surgical consult, when it was noted 
that he complained of left inguinal pulling pain after 
exertional or lifting activities.  It also was noted that he 
had a left inguinal hernia repair in 1993 and had not been 
symptomatic until recently.  Physical examination showed a 
bilateral inguinal hernia.  The Veteran was scheduled for 
surgical repair in November 1998.

On November 2, 1998, the Veteran underwent bilateral inguinal 
herniorrhaphies.  The postoperative diagnoses were recurrent 
left inguinal hernia and indirect and primary right inguinal 
hernia.  

On outpatient treatment on November 16, 1998, the Veteran 
complained of pain in the groin region when walking or 
sneezing, groin swelling, and groin pain.  It was noted that 
the Veteran was 2 weeks status-post hernia repair.  Objective 
examination showed bilateral scars at the femoral region 
which were healing well with no discoloration or erythema.  
The assessment was recovering status-post incisional hernia 
repair.

On periodic physical examination in January 1999, the 
Veteran's medical history included 3 hernia operations and 
continuing pain in the hernia region and right wrist pain 
which had improved with physical therapy.  Clinical 
evaluation was normal except for a resolving fracture of the 
fourth metacarpal joint of the right hand and tinea pedis.  

On outpatient treatment in June 1999, the Veteran complained 
of a hernia and a "dull ache."  Objective examination 
showed no scrotal edema or masses, a questionable mass at the 
left inguinal ring consistent with valsalva that reduced 
spontaneously.  The assessment was rule-out left indirect 
hernia.

In July 1999, the Veteran complained of bilateral inguinal 
hernia pain experienced for the first time in mid-May.  It 
was noted that he was status-post left inguinal hernia repair 
in 1993 and status-post bilateral hernia repair in November 
1998.  Objective examination showed bilaterally descended 
testes, no fascial defects, no evidence of a recurrent 
hernia, and no tenderness.  The in-service examiner also 
noted that there was no spermatic cord tenderness "although 
that is where pain is described."  The impressions were no 
recurrent hernia and the pain "may be due" to epididymitis, 
a pulled muscle, or a recurrent hernia. 

In August 1999, the Veteran's complaints included 
intermittent hernia swelling.  It was noted that the Veteran 
was status-post bilateral inguinal hernia repair in November 
1998.  "Since that time the [Veteran] has had intermittent 
complaints of bilateral inguinal pulling and discomfort.  He 
states that he has never noticed an actual lump or bulge."  
Objective examination showed no recurrent hernias 
bilaterally, some swelling at each incision site consistent 
with postoperative scarring, an unremarkable genitourinary 
examination, and both inguinal incision areas were non-tender 
and well-healed.  The assessment included no recurrent 
hernias and discomfort "may very well be due to some minor 
postoperative scarring and/or nerve entrapment."  

In November 1999, the Veteran complained of intermittent 
bilateral inguinal pain around the surgical incision sites 
since his bilateral inguinal hernia repair in November 1998.  
His pain worsened when lifting heavy objects and was becoming 
more chronic.  Objective examination showed no recurrent 
hernias bilaterally, well-healed, minimally tender incisions, 
and an unremarkable genitourinary examination.  The 
assessment was bilateral inguinal pain status-post bilateral 
inguina hernia repair and possible nerve entrapment syndrome.
 
On June 7, 2000, the Veteran underwent surgery to repair a 
recurrent left inguinal hernia.  The pre- and postoperative 
diagnoses were recurrent left inguinal hernia.  On post-
surgical follow-up outpatient treatment on June 22, 2000, it 
was noted that the Veteran's surgical repair "looks great."  
The Veteran reported decreased pain and he was resuming full 
activity.  Physical examination showed a well-healed incision 
without edema or cellulitis.  

At a Medical Board in August 2000, the Veteran's medical 
history included 3 hernia repairs on the left and 1 hernia 
repair on the right.  The Veteran reported that he still 
experienced hernia pain and had hurt his right wrist in 1995.  
Clinical evaluation was normal except for a palpable bulge at 
the left inguinal consistent with a hernia and bilateral 
surgical scars in the groin.  The in-service examiner noted 
that the Veteran had recurrent hernias and pain in the right 
wrist since 1995 "when breech hit wrist."  The summary of 
defects and diagnoses included a recurrent hernia.  

In September 2000, the Veteran was put on a permanent 
physical profile for bilateral inguinal surgical pain.

On outpatient treatment in December 2000, the Veteran's 
complaints included left groin pain, fatigue, and weakness.  
Objective examination showed surgical repair in the bilateral 
inguinal canal and a 2 x 4 inch reducible mass in the left 
inguinal canal.  The assessment included hernia.

In January 2001, the Veteran complained of a recurrent left 
inguinal hernia.  It was noted that the Veteran had undergone 
multiple inguinal hernia surgeries during active service.  
The Veteran reported that, while in the field doing strenuous 
activity several weeks earlier, "he felt a pop in his left 
groin" and, since that time, he had experienced persistent 
burning and tender sensation near the public tubercle on the 
left side at the medial aspect of the prior left inguinal 
hernia incision and noted a bulge in this area.  The Veteran 
also reported that this bulge was debilitating and interfered 
with his activities of daily living.  It was noted that the 
Veteran had been seen by a Medical Board and would be 
discharged from active service in March 2001.  The Veteran 
also expressed a desire for elective inguinal hernia repair 
prior to his service discharge.  Physical examination showed 
no recurrent hernia in the right inguinal region, a well-
healed wound, a laxity in the medial pole of the left 
inguinal incision consistent with a reducible left inguinal 
hernia which was tenderness to palpation, normal testicles, 
and no masses.  The assessment was recurrent left inguinal 
hernia.  

The Veteran was placed on a temporary physical profile in 
February 2001 for a left inguinal hernia.  Later that same 
month, the Veteran underwent a left inguinal hernia repair 
for treatment of a recurrent left inguinal hernia.

The post-service medical evidence shows that, on VA 
outpatient treatment in September 2001, the Veteran's 
complaints included discomfort in the groins which had lasted 
for several years and right wrist pain.  The Veteran's 
multiple in-service hernia surgeries were noted.  Physical 
examination showed post-surgical scars in the abdomen, 
reported discomfort on palpation in the right and left 
inguinal areas, no bulging with cough and in the standing 
position, no palpable masses, and no hernias, a normal range 
of motion in the right wrist, and pain on palpation over the 
right first metacarpophalangeal (MCP) joint.  The assessment 
included status-post bilateral inguinal hernia surgeries and 
right wrist pain.

On VA examination in February 2002, the Veteran's complaints 
included bilateral inguinal hernia pain which was moderate in 
intensity and lasted for 4 hours.  The VA examiner stated 
that, although there was no claims file available for review, 
he had reviewed the Veteran's VA medical records.  The 
Veteran reported his multiple in-service hernia surgeries.  
He also reported that his bilateral inguinal hernia pain 
affected his activities of daily living "because it limits 
his activities at home."  He denied that this problem 
affected his employment.  Physical examination showed a flat 
abdomen, 2 surgical scars on the right and left inguinal 
hernia areas, the left inguinal hernia scar was 3 inches, 
well-healed with no abnormalities, and no pain on deep 
palpation, and no signs of direct or indirect inguinal 
hernias with only mild tenderness when performing inguinal 
canal examination.  The diagnosis was residuals of left 
inguinal hernia repair.

On VA outpatient treatment in April 2002, the Veteran 
complained of bilateral groin pain and stated "everything 
hurts."  His history of bilateral inguinal hernia surgeries 
and right wrist pain was noted.  The Veteran stated that he 
was angry that he only received a 10 percent disability 
rating "for his severe body damage that he had while in the 
Army."  Objective examination showed a soft abdomen, some 
discomfort in the groins on palpation, a post-surgical scar 
with no keloid formation, no visible hernia.  The assessment 
included bilateral groin pain, status-post hernia surgeries.

On VA examination in November 2002, the Veteran's complaints 
included "sharp, pulling-type pains of both inguinal 
hernias" which occurred during flare-ups, lasted for "about 
one hour," and were moderate in intensity, and right wrist 
pain which was mild to moderate in intensity and usually 
lasted for 30 minutes.  The VA examiner reviewed the 
Veteran's claims file, including his service treatment 
records and VA medical records.  The Veteran denied any 
recurrence of his inguinal hernias.  He also stated that his 
inguinal hernia residuals did not affect his job as a 
corrections officer.  The Veteran further denied any right 
wrist joint swelling, stiffness, or lack or endurance, but 
reported increased soreness and wrist crepitus.  He also 
reported that he occasionally used a wrist brace and his 
right wrist pain did not affect either his employment or his 
activities of daily living.  Physical examination of the 
right wrist showed some soreness to deep palpation in both 
medial and external aspects.  Physical examination of the 
abdomen showed a flat abdomen with no tenderness or rebound, 
2 surgical scars in the inguinal areas, the right inguinal 
surgical scar was 2+ inches, barely visible, well-healed, and 
with no abnormalities, the left inguinal surgical scar was 
3 inches, well-healed, no pain on deep palpation, and no 
abnormalities, no signs of recurrence of inguinal hernias, 
and no pain on deep palpation of these areas.  X-rays of the 
right wrist showed no obvious fracture or dislocation, a 
suggestion of mild degenerative changes, and no other 
significant radiographic abnormalities.  The diagnoses 
included residuals of bilateral inguinal hernias without 
recurrence and residuals of right wrist sprain with secondary 
mild osteoarthritis.
 
On VA outpatient treatment in January 2003, the Veteran's 
complaints included hernia pain.  He was not taking pain 
medication.  The Veteran's prior hernia surgeries were noted.  
Objective examination showed pain in the inguinal areas but 
no new hernias and chronic wrist pain.  The assessment 
included pain in the hernia areas.

In April 2003, the Veteran's complaints included right wrist 
pain.  Objective examination showed no surgical pathology and 
no appreciable inguinal hernias.  The assessment was prior 
inguinal hernias and right wrist degeneration.

In August 2003, objective examination showed bilateral 
inguinal hernia.  It was noted that the Veteran had undergone 
a total of 5 hernia surgeries, 4 on the left and 1 on the 
right.  The assessment included hernias.

In April 2004, objective examination showed right wrist pain.  
The assessment included right wrist pain and hernia pain.

On VA examination in April 2005, the Veteran's complaints 
included occasional right wrist pain without radiation and 
"on and off pain which is sharp, mild to moderate, bearable, 
which comes and goes, located specifically at the area of the 
scars where he had status-post right and left inguinal hernia 
repair."  The VA examiner reviewed the Veteran's claims 
file, including his service treatment records.  The Veteran 
reported that, while on active service in 1995, "his right 
wrist was hit by a hard object causing pain and swelling."  
He stated that, after this in-service injury, he was told 
that he had a right wrist sprain and wore a short hand case 
"for about two months."  He was right-handed.  He also 
reported that his right wrist pain did not affect his 
employment as a correctional officer or his activities of 
daily living.  He did not use a wrist splint or brace.  He 
also reported no hospitalization or incapacitation due to 
right wrist pain or postoperative residuals of bilateral 
inguinal hernias.  The Veteran reported his multiple in-
service hernia repair surgeries.  He reported further that 
his surgical scars were stable and non-tender.  Physical 
examination of the right wrist showed no swelling, edema, or 
deformity, a freely movable right wrist joint with no signs 
of weakness, painful motion, or instability, adequate and 
strong strength against resistance, a normal range of motion, 
no pain or fatigue on repetitive range of motion testing, a 
strong and palpable radial pulse, and "basically a normal 
examination of the right wrist joint."  Physical examination 
of the abdomen with attention to the left and right inguinal 
areas showed no tenderness to palpation, no abnormal findings 
of pain on palpation on any aspect of the urogenital area, a 
more prominent scar on the left than the right which was 
well-healed, 9 cm in length, superficial, adherent to 
underlying tissue with no signs of inflammation or tissue 
loss or any functional limitation, unremarkable palpation of 
all aspects of the abdomen, a soft, non-tender abdomen with 
no masses, a 7 cm right inguinal hernia surgical scar which 
was faint, hard to detect, stable, superficial, and adherent 
to underlying tissue with no pain on palpation, and no 
tenderness to palpation of either inguinal area.  X-rays of 
the right wrist showed no significant soft tissue or 
articular abnormality and two small cysts within the scaphoid 
bone.  The diagnoses included residuals of right wrist 
sprain, not found, normal bilateral inguinal hernia 
postoperative residuals, and stable postoperative bilateral 
inguinal hernia scars.

On VA outpatient treatment in July 2006, the Veteran 
complained that his hands were "cold and crampy."  He also 
reported that he had noticed some tingling.  A history of a 
right wrist fracture was noted.  Objective examination showed 
his hands were not cold and a scar on the outside of the 
wrists.  The assessment was neuropathy of the wrist.

Following VA electromyograph (EMG) in October 2006, the 
conclusions were bilateral carpal tunnel syndrome, left tardy 
ulnar neuropathy, and no evidence for myotonia.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for an initial compensable rating 
for a right wrist disability.  As noted elsewhere, the 
Veteran failed to report for VA examination scheduled in 
December 2008 for the purpose of determining the current 
nature and severity of his service-connected right wrist 
disability.  A review of the evidence of record shows that 
the Veteran first injured his right wrist in March 1993 
during active service when he was diagnosed as having a right 
wrist sprain; otherwise, the Veteran's service treatment 
records are negative for any right wrist problems during his 
first period of active service.  In June 1995, the Veteran 
reported falling while he was in the field and injuring his 
right wrist.  He was diagnosed again as having right wrist 
sprain.  In April 1997, the Veteran complained of pain and 
was diagnosed again as having right wrist sprain.  The 
Veteran reported that he had re-injured his right wrist again 
in November 1997.  At that time, x-rays of the right wrist 
showed no residuals of prior fractures and the Veteran as 
diagnosed as having rule-out sprain.  In January 1998, after 
the Veteran complained of right wrist pain and was diagnosed 
as having pain over the first dorsal compartment, he was 
given a wrist splint to wear.  In February 1998, it was noted 
that his right wrist pain was resolving.  It appears that the 
absence of objective evidence of limited right wrist motion 
in the Veteran's service treatment records was the basis for 
the zero percent (non-compensable) rating currently assigned 
under DC 5215.  See 38 C.F.R. § 4.71a, DC 5215.

The Board acknowledges that, following service separation, 
the Veteran continues to complain of persistent pain as a 
result of his service-connected right wrist disability.  In 
September 2001, physical examination showed a normal range of 
motion in the right wrist and only pain on palpation over the 
right first MCP joint.  On VA examination in November 2002, 
the Veteran denied any right wrist joint swelling, stiffness, 
or lack or endurance, but reported increased soreness and 
wrist crepitus.  He also reported that he occasionally used a 
wrist brace.  Physical examination of the right wrist showed 
some soreness to deep palpation in both medial and external 
aspects.  X-rays of the right wrist showed no obvious 
fracture or dislocation, a suggestion of mild degenerative 
changes, and no other significant radiographic abnormalities.  
The diagnoses included residuals of right wrist sprain with 
secondary mild osteoarthritis.  Finally, on VA examination in 
April 2005, the Veteran's complaints included occasional 
right wrist pain without radiation.  He reported that he did 
not use a wrist splint or brace.  Physical examination of the 
right wrist showed no swelling, edema, or deformity, a freely 
movable right wrist joint with no signs of weakness, painful 
motion, or instability, adequate and strong strength against 
resistance, a normal range of motion, no pain or fatigue on 
repetitive range of motion testing, a strong and palpable 
radial pulse, and "basically a normal examination of the 
right wrist joint."  X-rays of the right wrist showed no 
significant soft tissue or articular abnormality and two 
small cysts within the scaphoid bone.  The VA examiner 
concluded that no residuals of right wrist sprain had been 
found at this examination.  In summary, without evidence of 
limited right wrist palmar flexion in line with the forearm 
(i.e., at least a 10 percent rating under DC 5215), the Board 
finds that the criteria for an initial compensable rating for 
a right wrist disability have not been met.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim for an initial rating greater 
than 10 percent for postoperative residuals of bilateral 
inguinal hernias.  As noted, the Veteran's service treatment 
records are replete with records of his multiple in-service 
hernia surgeries to treat left and right inguinal hernias.  
Because the Veteran failed to report for VA examination in 
January 2002, it appears that the medical evidence found in 
his service treatment records concerning his postoperative 
residuals of bilateral inguinal hernias was the basis for the 
10 percent rating currently assigned under DC 7338.  See 
38 C.F.R. § 4.118, DC 7338.  As also noted elsewhere, the 
Veteran failed to report for VA examination scheduled in 
December 2008 for the purpose of determining the current 
nature and severity of his service-connected postoperative 
residuals of bilateral inguinal hernias.  

The post-service evidence of record shows that the Veteran's 
hernia residuals are manifested by, at worst, complaints of 
pain.  VA examination in February 2002 showed a flat abdomen, 
2 surgical scars on the right and left inguinal hernia areas, 
the left inguinal hernia scar was 3 inches, well-healed with 
no abnormalities, and no pain on deep palpation, and no signs 
of direct or indirect inguinal hernias with only mild 
tenderness when performing inguinal canal examination.  In 
April 2002, although the Veteran complained that "everything 
hurts," objective examination showed a soft abdomen, some 
discomfort in the groins on palpation, a post-surgical scar 
with no keloid formation, no visible hernia.  The Veteran was 
diagnosed as having bilateral groin pain.  On VA examination 
in November 2002, the Veteran denied any recurrence of his 
inguinal hernias.  In January 2003, objective examination 
showed pain in the inguinal areas but no new hernias and 
chronic wrist pain and the assessment included pain.  On VA 
examination in April 2005, physical examination of the 
abdomen with attention to the left and right inguinal areas 
showed no tenderness to palpation, no abnormal findings of 
pain on palpation on any aspect of the urogenital area, a 
more prominent scar on the left than the right which was 
well-healed, 9 cm in length, superficial, adherent to 
underlying tissue with no signs of inflammation or tissue 
loss or any functional limitation, unremarkable palpation of 
all aspects of the abdomen, a soft, non-tender abdomen with 
no masses, a 7 cm right inguinal hernia surgical scar which 
was faint, hard to detect, stable, superficial, and adherent 
to underlying tissue with no pain on palpation, and no 
tenderness to palpation of either inguinal area.  The 
diagnoses included normal bilateral inguinal hernia 
postoperative residuals and stable postoperative bilateral 
inguinal hernia scars.  In summary, absent evidence of a 
small, postoperative recurrent hernia or unoperated 
irremediable hernia which is not well supported by a truss or 
not readily reducible (i.e., at least a 30 percent rating 
under DC 7338), the Board finds that the criteria for an 
initial rating greater than 10 percent for postoperative 
residuals of bilateral inguinal hernias are not met.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the Veteran as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2008).  The Veteran reported in 
February 2002 that, although his bilateral inguinal hernia 
pain affected his activities of daily living, it did not 
affect his employment as a corrections officer.  In November 
2002, the Veteran stated that his right wrist pain did not 
affect either his employment or his activities of daily 
living.  The Veteran denied in April 2005 any hospitalization 
or incapacitation due to right wrist pain or postoperative 
residuals of bilateral inguinal hernias.  In this regard, the 
Board finds that there has been no showing by the Veteran 
that his service-connected right wrist disability or 
postoperative residuals of bilateral inguinal hernias has 
resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The evidence of record from the day the Veteran filed this 
claim to the present also supports the conclusion that he is 
not entitled to additional increased compensation for his 
service-connected right wrist disability or postoperative 
residuals of bilateral inguinal hernias at any other time 
within the appeal period.

Because the Veteran failed to report for VA examination in 
December 2008, his service connection claim for a back 
disability also will be rated on the evidence of record.  See 
38 C.F.R. § 3.655(b) (2008).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that, at an 
enlistment physical examination in August 1990 at the 
beginning of his first period of active service, clinical 
evaluation was normal except for scars.  The Veteran denied 
all medical history.  On periodic physical examination in 
December 1993, clinical evaluation of the spine was normal.  
At a separation physical examination in August 1994 at the 
end of his first period of active service, the Veteran's 
medical history included recurrent back pain which the in-
service examiner noted was secondary to overuse.  Clinical 
evaluation of the spine was normal.  

At an Army National Guard enlistment physical examination in 
January 1995, clinical evaluation of the spine was normal.  
The Veteran denied all relevant medical history.

The Veteran was treated at an emergency room in January 1998 
for complaints of back pain.  On admission, the Veteran 
reported that, while playing football, he had been tackled 
and then felt a "pop" in his spine and experienced mid-back 
pain on inspiration.  Objective examination showed tenderness 
at C6-7 but an otherwise normal neck and tenderness to 
palpation at the thoracic spine between the scapulae.  
X-rays of the cervical and thoracic spine were normal.  The 
impression was thoracic/chest wall strain.  

On outpatient treatment in February 1998, the Veteran 
complained of upper back pain which had lasted for 10 days 
after playing football.  Objective examination showed an 
antalgic gait, increased tenderness in the mid-back.  The 
assessment was musculoskeletal pain.

On periodic physical examination in January 1999, the Veteran 
denied any relevant medical history.  Clinical evaluation of 
the spine was normal.

At a Medical Board physical examination in August 2000, 
clinical evaluation of the Veteran's spine was normal.  He 
denied any relevant medical history.

The post-service medical evidence shows that, on VA 
outpatient treatment in September 2001, the Veteran's 
complaints included low back discomfort and spasms.  The 
Veteran reported that he had been discharged from the Army in 
March 2001.  He denied any bowel or bladder impairment.  
Physical examination showed a supple neck with a normal range 
of motion, and no musculoskeletal muscle atrophy.  X-rays of 
the lumbosacral spine showed no significant abnormalities.  
The radiologist's impression was a negative lumbar spine.  
The assessment included low back pain.

The Veteran failed to report for VA general medical 
examination scheduled in January 2002.

On VA outpatient treatment in August 2002, the Veteran 
complained that he was in pain.  The Veteran was fully 
ambulatory and walked without any assistive devices.  
Physical examination showed a supple neck with good range of 
motion, normal back curvature, no pain on pressure along the 
thoraco-lumbar spine, and no paraspinal muscular spasm.  The 
assessment included low back pain.

On VA examination in November 2002, the Veteran's complaints 
included progressively worsening low back pain.  The VA 
examiner reviewed the Veteran's claims file, including his 
service treatment records and VA medical records.  The 
Veteran described his low back pain as only associated with 
flare-ups with mild to moderate pain present at least twice a 
week and associated with muscle spasm.  The Veteran stated 
that, when his pain occurred, it usually lasted for one 
minute and was relieved spontaneously.  His low back pain did 
not radiate to any part of his body.  He denied any lack of 
endurance or back stiffness.  He also reported that no 
specific activity made his low back pain worse.  He denied 
using any back braces.  He also denied any neck complaints.  
Physical examination showed no signs of pain or limping with 
ambulation, no pain on deep palpation in any part of his 
neck, some discomfort in his upper back, and negative 
straight leg raising.  Range of motion testing of the neck 
showed forward flexion to 40 degrees, extension backwards to 
40 degrees, lateral flexion was to 40 degrees in both 
directions, and rotation was to 40 degrees, all with no pain 
or discomfort.  Range of motion testing of the lower back 
showed forward flexion to 95 degrees, extension backwards to 
30 degrees, lateral flexion to 30 degrees in both directions, 
and rotation to 50 degrees, all with no pain or discomfort.  
X-rays taken in September 2001 were reviewed and showed a 
negative lumbar spine.  The diagnoses included mechanical low 
back pain and a resolved neck injury.

The Veteran received a course of outpatient physical therapy 
in 2004.  For example, in August 2004, the Veteran reported 
that his back was not painful due to a home exercise program 
and icing the back.  The diagnosis was lumbago.

On VA examination in April 2005, the Veteran's complaints 
included continued low back pain.  He described his low back 
pain as sharp, mild to moderate in intensity, localized in 
the lower back with no radiation, bearable, and lasting for a 
few house.  Prolonged walking, standing, bending, and lifting 
heavy objects caused flare-ups of low back pain "but they 
just come and go and are never severe."  The Veteran denied 
any bladder or bowel dysfunction.  He also reported that he 
could walk unaided for a mile or two without difficulty and 
used no cane or back brace.  His ambulation was steady and he 
had not fallen.  He denied any incapacitation or 
hospitalization in the past 12 months for his low back 
condition.  Physical examination showed ambulation with erect 
posture and stable gait, no sign of muscle spasm or 
tenderness to palpation in the paravertebral muscles, no 
signs of atrophy, no abnormal spinal curvatures in the 
lumbosacral spine, no neurological abnormalities related to 
the low back, brisk and equal deep tendon reflexes on both 
sides, intact sensation in the lower extremities.  Range of 
motion testing of the lumbosacral spine showed flexion to 
90 degrees, extension to 30 degrees, bilateral lateral 
flexion to 30 degrees, bilateral lateral rotation to 
30 degrees, all without pain or fatigue.  Repetitive motion 
was done six times without difficulty.  The VA examiner 
estimated that, during flare-ups, there would be no reduction 
in the degree of flexion due to pain or functional 
limitation.  This examiner also stated that there would be no 
functional impairment or limitation on repetitive use of the 
lower back.  X-rays of the lumbar spine were normal.  
Physical examination of the cervical spine showed no 
deformity at the base of the neck, well-developed muscles 
with no signs of atrophy, and no tenderness to palpation or 
spasm.  Range of motion testing of the cervical spine showed 
forward flexion to 45 degrees without pain, backward 
extension to 45 degrees, bilateral lateral flexion to 
45 degrees, bilateral lateral rotation to 80 degrees.  All 
movements were normal.  There was no pain or loss of flexion 
or limitation of function following repetitive testing.  The 
VA examiner again estimated that there would be no loss of 
flexion or extension due to pain or limitation of motion in 
the cervical spine.  X-rays of the cervical spine were 
normal.  The diagnoses included mechanical low back pain and 
neck pain.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a back 
disability.  As noted elsewhere, the Veteran failed to report 
for VA examination scheduled for the purpose of determining 
the etiology of his back disability.  A review of the 
evidence of record shows that the Veteran was not diagnosed 
as having a back disability during his first period of active 
service.  These records show instead that the Veteran 
reported a history of recurrent back pain at his separation 
physical examination in August 1994 but this was attributed 
to overuse by an in-service examiner.  The Veteran was 
treated for complaints of back pain during his second period 
of active service when he reported to an emergency room in 
January 1998 and was diagnosed as having thoracic/chest wall 
pain.  In February 1998, the Veteran was diagnosed as having 
musculoskeletal pain.  Periodic physical examination in 
January 1999 showed that his back was within normal limits.  
The Veteran's Medical Board physical examination in August 
2000 again showed a normal back and he denied any history of 
back problems.  

The post-service medical evidence shows that the Veteran 
complained of low back discomfort and spasms on VA outpatient 
treatment in September 2001 and was diagnosed as having low 
back pain.  Although the Board recognizes that the Veteran 
has reported experiencing continued low back pain, and 
although the Veteran has been treated for low back pain since 
his service separation, he failed to report for VA 
examination scheduled in December 2008 for the purpose of 
addressing the contended causal relationship between his 
current low back disability and active service.  And none of 
the Veteran's post-service treating physicians related the 
Veteran's current low back disability to active service or 
any incident of such service.  In summary, absent medical 
evidence, to include a nexus opinion, relating the Veteran's 
current back disability to active service, the Board finds 
that service connection for a back disability is not 
warranted.

Additional evidence in support of the Veteran's service 
connection claim for a back disability is his own lay 
assertions and April 2007 Board hearing testimony.  As a lay 
person, however, the Veteran is not competent to opine on 
medical matters such as the etiology of medical disorders.  
The record does not show, nor does the Veteran contend, that 
he has specialized education, training, or experience that 
would qualify him to provide an opinion on this matter.  
Accordingly, the Veteran's lay statements are entitled to no 
probative value.  Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to an initial compensable rating for a right 
wrist disability is denied.

Entitlement to an initial rating greater than 10 percent for 
postoperative residuals of bilateral inguinal hernias is 
denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


